Title: To James Madison from Frederick Jacob Wichelhausen, 6 February 1809
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir,
Bremen the 6th. February 1809.

I beg leave to refer you to the last letter I had the honor to address you on the 3rd. Septr. wherein I took the liberty to give you a circumstancial report of the lamentable situation of Commerce and Navigation in this vicinity, which was then entirely interrupted.
At this moment this miserable situation of things continues, and no prospects for a change are to be expected; all regular Commerce is entirely prohibited by the french Government (under whose controul the Hanse towns are now placed); however this mournful catastrophe can in my opinion not continue much longer, as the entire ruin of the Hanse towns will soon follow.  The decline of those in former times so flourishing Cities is already to be visibly observed, misery and poverty increasing from day to day.
The quartering of troops in this city continues without the least alleviation; the Garrison and Staff are now and then altered, but the number of troops remain nearly the same; viz, from 2 to 3,000 men, which in addition to the large sums of money the City is obliged to pay under the denomination of table money &c for the Generals, Staff, and other authorities of the french Government, are an amazing expense to Bremen.  At present the dutch General Gratien commands in this city, and besides his military and civil attachment, there is a commandant of the Gens d’armes as also a captain of the Douanes quartered here, both which authorities are again accompanied by a great number of officers of inferior rank.
It is indeed a very fortunate circumstance for the Citizens of the United States, that their Government has adopted the wise and prudent plan in laying a general embargo on all their shipping, it being the only means for securing the property of their citizens from the encroachments of foreign powers, without involving themselves in the calamities of a war.
How it is possible that persons can censure this laudable measure remains incomprehensible to me, and in my opinion only the want of the true knowledge of the present situation of things, and reflection, can be the cause of such  criticism.
In all probability the embargo will continue, as the Government of the U. S. has received through the channels of our ministers in London and Paris, the most solemn assurances, that the property of the Citizens shall not be any longer subject to molestation from both powers.  The present decrees of Great Britain and France, concerning Commerce and Navigation are so comprehensive in their sense, and so ruinous to neutrals that it is impossible for a neutral bottom to avoid their destructive meaning and that consequently every vessel sailing at present from a port of the U. S. would be a certain sacrifice to the decrees of the one or other of those Powers.
The message of the President of the U. S. to Congress, I received lately in the original language; a translation of it, I had seen before in the french papers and from them translated again into the german in the Hamburg Correspondent; however several paragraphs were entirely left out in these translations, and especially the article relating to the french Government, which omission I think very extraordinary.
The four american vessels I mentioned in the semi-annual report of 1808, are still here; two of them were sold at that time, in order to avoid confiscation; those vessels are not allowed to leave this Port, unless a special permission is granted for that purpose by the Minister of Marine in Paris; however I believe such a permission is accompanied with heavy charges, and never granted without the Consignees of such vessels having previously given bond with security, for double the amount of the same, that such vessels do not touch at an english Port.
Whereas now the Consignees of the abovementioned vessels, are not inclined to give such a hazardous bond, these vessels must remain in this harbour, untill other arrangements will take place, to enable them of returning with safety and without molestation to their native Country.
Having nothing further to communicate, I have the honor to subscribe with the most profound Respect, Sir, Your most obedient and humble Servant,

Fred. Jacob Wichelhausen

